Case 3:20-mj-08115-GCS Document1 Filed 07/20/20 Pagelof2 Page ID#1

AO 442 (Rev. 11/11) Arrest Warrant “we Sal. |-¢ y b

UNITED STATES District Court (2 #3%4#5~

for the

Western District of Tennessee

United States of America

v. )
) Case No, 1:13CR10051-001

)

Anthony Grayer

a a — )

‘Defendant
SEALED
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary
delay (name of person to be arrested) Anthony Grayer

 

who is accused of an offense or violation based on the following document filed with the court:

[1 Indictment CO Superseding Indictment Information C Superseding Information © Complaint
Probation Violation Petition @ Supervised Release Violation Petition (Violation Notice © Order of the Court

This offense is briefly described as follows:

See Petition for Warrant or Summons for Offender Under Supervision

Date: —-6/292018 a si Blair Moore

- Useless aaa es signauur’ |

   

City and state: Jackson, Tennessee / \Blai Mcoré Deputy Clerk
Printed. uve anid tlle, J

 

 

ICV

 

Return

 

 

This warrant was received on (dare) G a ls C , and the person was arrested on (date)

at (city and state)

 

 

Date: |

Arresting officer's signature
§ Of

 

Printed name and title

 

 
Case 3:20-mj-08115-GA'S Document 1 Filed 07/20/20 Page 2of2 Page ID #2

AO 442 (Rev. 11/11} Arrest Warrant (Page 2}

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender; Anthony Grayer

Known aliases:

 

Last known residence:

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:

 

Last known telephone numbers:

 

Place of birth:

 

Date of birth: 5/23/E
Social Security number: MEED670

 

 

 

 

Height: Weight:
Sex: Race:
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

 

 

History of violence, weapons, drug use:

 

Known family, friends, and other associates (name, relation, address, phone number).

 

 

- FBI number: USM # : 25921-076

 

Complete description of auto:

 

 

Investigative agency and address:

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (if
applicable): USPO - Joseph L. Williams

 

 

Date of last contact with pretrial services or probation officer (if applicable):

 

 

 
